Citation Nr: 1717491	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO. 13-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left hand arthritis, to include as secondary to residuals of a left 5th metacarpal fracture.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1984 to November 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This case was previously before the Board in May 2016 and remanded for further development.


FINDING OF FACT

The Veteran has left hand arthritis that is not shown to be related to any disease, injury, or incident in service, did not manifest within one year of service discharge; and is not caused or aggravated by his service-connected residuals of a left 5th metacarpal fracture.


CONCLUSION OF LAW

The criteria for service connection for left hand arthritis, to include as secondary to residuals of a left 5th metacarpal fracture is not met. 38 U.S.C.A. §§ 1101, 1131, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist requirements. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In an April 2012 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence was needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. Thus, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim. VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), service personnel records, VA treatment records, VA examination reports, private treatment records, and the statements of the Veteran.
The Board does not have notice of any additional relevant evidence that is available but not obtained.

The Veteran was afforded VA examinations in May and October 2012 and August 2016. The Board finds the examination reports to be adequate, as the examiners reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination, and provided a reasoned rationale for the opinions rendered. The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.

The Board also finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's March 2015 and May 2016 remand directives.  Specifically, the March 2015 remand, as it pertained to the issue currently on appeal, directed that the AOJ request and obtain private treatment records from Dr. S.  This was achieved in August 2015.  The May 2016 remand directed the RO to obtain outstanding medical records (which was accomplished in June 2016), obtain a medical examination with a medical opinion (which was accomplished in August 2016), and readjudicate the case in a supplemental statement of the case (which was accomplished in August 2016). Therefore, the Board finds that the AOJ has substantially complied with the May 2016 remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309. Arthritis is a chronic disease for this purpose.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R.
§ 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310(a),(b) (2016).
The Veteran avers that during this time on active service, he fractured his left hand and such injury is the cause of his current left hand arthritis.  The Veteran is currently service-connected for the residuals of a left hand 5th metacarpal fracture, rated as noncompensable from March 20, 2012.

With respect to current disability, it is clear that the Veteran has a current diagnosis of rheumatoid arthritis.  See the May 2016 VA examiner's report.  To the extent there was ambiguity in the record as to whether a separately identifiable arthritis disability was present, the Board finds that based on the findings of the May 2016 VA examiner, it is clear that rheumatoid arthritis of the left hand exists.

With respect to in-service injury or disease, the Veteran's service treatment records show that the Veteran sustained a fracture of the left 5th metacarpal in December 1984. An open reduction was required and the left hand was casted. The records also show that there were no complications or loss of manual dexterity as a result of this injury. The Veteran's October 1985 discharge physical notes no abnormality of the left hand.  The first post-service evidence of left hand arthritis is in 2009 when the Veteran was diagnosed with rheumatoid arthritis in both hands.

In this connection, the Board notes that presumptive service connection for left hand arthritis is not warranted.  Although the Veteran was diagnosed with arthritis in 2009; the record, however, fails to show that the arthritis manifested in service or to a degree of 10 percent within the one year following his discharge from active duty.  See 38 C.F.R. § 3.309(a).  

As noted above, the Veteran is already service-connected for residuals of this left hand 5th metacarpal fracture.  Thus, the key questions at issue are whether a relationship exists between the Veteran's current arthritis disability and his in-service hand injury, and/or his service-connected fracture residuals.  For the reasons discussed below, the Board finds that such relationships are not at least as likely as not established.

Notably, at a May 2012 VA examination, the Veteran was diagnosed as having mild thumb interphalangeal degenerative joint disease, which is a form of arthritis. The examiner stated there was no finding of a separate disability related to the metacarpal fracture. He opined that it is less likely than not that the Veteran's left hand arthritis was caused or aggravated by the fracture noted in service based on evidence that the fracture healed with no documented complications including a loss of manual dexterity and that there is no medical literature which supports that rheumatoid arthritis is related to fractures.

Medical evidence from the Omaha VA Health Care System for the period from October 2012 to January 2014 reflect a diagnosis of left hand rheumatoid arthritis, but also fails to link the Veteran's in-service fracture to his left hand arthritis.

The Veteran underwent a second VA examination in October 2012 to evaluate the left wrist. The Veteran reported left wrist stiffness and swelling for an extended period of time which he attributed to his in-service left hand fracture. The examiner noted the diagnosis of rheumatoid arthritis in 2009, but did not provide a favorable opinion linking the left wrist symptoms to an event or injury in service. Rather, he opined that the left wrist condition is most likely consistent with rheumatoid arthritis. The examiner also stated that X-rays did not demonstrate any pathology of the left wrist.

Pursuant to the May 2016 Board remand, the Veteran was afforded a third VA examination in August 2016 at the Omaha VA Medical Center. The examiner reviewed the entire claims file, examined the Veteran, and then rendered a diagnosis of seronegative rheumatoid arthritis of the left hand. The examiner opined that is less likely than not (less than 50 percent probability) that the Veteran's seronegative rheumatoid arthritis of the left hand is related to his active military service nor is it due to his service connected left 5th metacarpal fracture. The examiner stated there is no evidence that any in-service incident caused the Veteran's left hand arthritis. He further opined that if an in-service incident was the cause, the symptoms likely would have been much worse and effecting more areas, which they currently do not. The examiner also stated that the Veteran's left hand arthritis is likely due to natural progression of disease with age, and not due to his service-connected 5th metacarpal fracture, as no arthritis is noted in that area and there is no evidence to suggest aggravation.
The Board adds that, with respect to a potential relationship between the Veteran's arthritis and his service-connected hand disability, the May and October 2012 as well as the August 2016 VA examiners found that there was no relationship between the Veteran's left hand arthritis and his service-connected left hand fracture.  Specifically, the examiners stated that the fracture could not have caused or aggravated the arthritis because there was no arthritis present in the area of the fracture and that, for this Veteran, this old fracture did not cause arthritis anywhere else, as old fractures won't cause this change.  Although the Veteran has arthritis of the left hand (as well as his right), such is not due to his old fracture, nor is it aggravated.  See the August 2016 VA examiner's report, at 13.

The Board places great probative weight on the VA examiners' opinions that the Veteran's left hand arthritis is not related to his service, or secondary to his service-connected fracture residuals. The Board finds that the VA examination reports clearly reflect consideration of an accurate history, including the Veteran's testimony that his left hand arthritis is caused by his left hand fracture and also provide adequate rationale supported by the service treatment records and the Veteran's post-service medical history. Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). Therefore, the Board places great probative weight to the VA examiners' opinions provided in 2012 and 2016.

The Veteran has been provided ample opportunity to furnish medical evidence in support of his service-connection claim for left hand arthritis, and against the conclusions of the examiners above, but he has not done so.

To the extent the Veteran himself has linked his arthritis to service, or to his service-connected fracture residuals, the etiology of the Veteran's left hand arthritis are not subject to lay observation and are not simple medical questions. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The VA examiners above are medical professionals, who have experience, education, and expertise that the Veteran is not shown to have. The VA examiners' opinions were based upon a review of the record. As such, they are afforded more weight than the opinion provided by the Veteran.

Finally, the evidence is against a finding of continuity of symptoms since service, as the Veteran's October 1985 discharge physical includes a "normal" clinical evaluation of the upper extremities, and the Veteran reported at his May 2012 VA examination that his current hand problem began after military service when he had  generalized stiffness and pain diagnosed as rheumatoid arthritis, which was in 2009.  

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left hand arthritis. As such, reasonable doubt does not arise, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left hand arthritis, to include as secondary to residuals of left 5th metacarpal fracture is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


